Citation Nr: 1622631	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-30 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bladder cancer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran provided testimony during a videoconference hearing before the undersigned in October 2014.  In November 2014, the Board remanded the case for further development.  The record reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

Bladder cancer did not have its onset in active service or for many years thereafter, and it is not related to such service.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in January 2013, prior to the adverse decision from which this appeal originates.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

In an April 2015 statement, the Veteran indicated that VA should already have all pertinent private medical records and that the only evidence that VA may not have are records from a June 2014 visit when he was told that biopsies of the kidney, bladder, and prostate were all negative.  In a January 2016 supplemental statement of the case, the RO noted that VA was unable to request the June 2014 records as the Veteran did not return an authorization form and if he wishes for those records to be reviewed, he must either submit them himself or sign an authorization form.  In response, the Veteran indicated that he had no other information or evidence to submit.  Thus, the Board finds that VA's duty to assist in obtaining private medical records has been met.  

VA obtained a medical opinion on the etiology of the Veteran's bladder cancer in July 2013.  As that opinion may not have been based on an accurate factual history, in the November 2014 remand, the Board requested that the Veteran be provided with an examination with a different examiner to determine whether bladder cancer is related to exposure to contaminated water during service.  A new medical opinion was obtained in September 2015.  The examiner reviewed the Veteran's claims folder and provided a relevant opinion.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims folder as well as a review of the current medical literature.  

The Board notes that the Veteran was not afforded an examination as requested in the prior remand.  However, as discussed above, the RO obtained a medical opinion that is adequate in this case.  After reviewing the medical opinion, the Board finds that an examination is not necessary.  In that regard, the Veteran's assertions and medical history were already documented in the claims folder and, as will be discussed below, the current medical literature does not associate bladder cancer with any environmental risk factors at Camp Lejeune.  Thus, the Board finds that a remand to afford the Veteran an examination to allow him to reiterate a medical history that is already documented in the record is not warranted as such would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board reiterates that there has been substantial compliance with the remand requests.  Dyment, 13 Vet. App. 141.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In this case, the Veteran contends that his bladder cancer is etiologically due to his exposure to contaminated water at Camp Lejeune, North Carolina, during service.

Service personnel records show that the Veteran had service at Camp Lejeune.  Service treatment records do not reflect any complaints, treatment, or diagnoses pertaining to bladder cancer.  

Post service, private treatment records indicate that the Veteran complained of blood in the urine and decreased force of stream and was diagnosed with bladder cancer in November 2001, which was 30 years after his separation from service.  At that time, he reported occasionally smoking cigars.  Subsequent medical records show recurrences of his bladder cancer.

A VA medical opinion was obtained in July 2013.  The examiner opined that the Veteran's bladder cancer was not caused by or related to exposure to contaminated water at Camp Lejeune.  The examiner stated that the majority of bladder cancer is diagnosed in men over 60 years of age and the major risk factor was exposure to carcinogens such as in tobacco products or occupational exposure.  The examiner noted the Veteran's tobacco exposure via cigar smoking.  The examiner concluded that the Veteran's bladder cancer was not related to his service at Camp Lejeune. 

On this August 2013 notice of disagreement, the Veteran indicated that he only smoked two to four cigars per week for five years and never smoked cigarettes.  He also stated that when he showed his treating physician an article on contaminated water at Camp Lejeune, his physician reportedly said that "it made sense" for his bladder cancer.

On his October 2013 substantive appeal, the Veteran stated that he only smoked two to three cigars per week for four to five years and that his physician indicated that his exposure to contaminated water at Camp Lejeune was very likely the cause of his bladder cancer.

During the October 2014 Board hearing, the Veteran testified that he was diagnosed with bladder cancer for the first time at age 51 in 2001.  He stated that he was not a heavy smoker at the time, only smoking cigars at most a couple times per week, and that the bulk of his smoking actually occurred after his first diagnosis of bladder cancer.  He also noted that he did not have a family history of bladder cancer and had no other exposure that would explain its occurrence.  

Given the Veteran's testimony, the Board requested a new VA examination and opinion based upon a complete and accurate factual history.

In an April 2015 statement, the Veteran indicated that he did not smoke cigars until after his first diagnosis of bladder cancer.  However, the medical evidence and the Veteran's prior statements and testimony show that he smoked prior to his first diagnosis.

A new VA medical opinion was obtained in September 2015.  The examiner opined that the Veteran's bladder cancer was not incurred in or caused by the claimed in-service event.  The examiner stated that a November 2001 urology progress note prior to the Veteran's diagnosis of bladder cancer reflects that the Veteran smokes an occasional cigar.  The examiner noted that that history contradicts the Veteran's April 2015 letter in which the Veteran stated that he did not smoke cigars until after his first diagnosis of cancer.  The examiner reported that a review of the medical literature showed that tobacco use was the leading cause of bladder cancer.  The examiner observed that a monograph of the International Agency for Research on Cancer lists tobacco smoking as having sufficient evidence of an association with bladder cancer, whereas there was only limited evidence of an association between bladder cancer and PCE (tetrachloroethylene) exposure and several other exposures not associated with contaminated water at Camp Lejeune.  The examiner also observed that studies showing limited or suggestive evidence have confidence intervals that do not allow for a conclusion of association beyond random chance and/or do not adjust for tobacco use.

Given the above, the Board finds that the Veteran's bladder cancer did not have its onset in active service or for many years thereafter.  There is no indication of the disability in service.  Symptoms first appeared in 2001 at which time the Veteran underwent testing and was diagnosed with bladder cancer.  That dates the onset of his bladder cancer to 30 years after discharge from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board also finds that the Veteran's bladder cancer is not related to active service, to include exposure to contaminated water at Camp Lejeune.  

Initially, the Board observes that in June 2009 the National Research Council of the National Academies of Science released a report which found that scientific evidence for any health problems from past water contamination at Camp Lejeune is limited as the evidence for amounts, types, and locations of contamination were not well recorded at the time and cannot now be extrapolated.  As with many of the diseases studied, the report found only limited or suggestive evidence of an association between PCE and bladder cancer.  Contaminated Water Supplies at Camp Lejeune: Assessing Potential Health Effects, National Research Council of the National Academies of Science (June 2009); Veterans Benefits Administration Training Letter 10-03 (Apr. 26, 2010; revised May 29, 2013). 

Even if the first examiner's opinion was not based on an accurate factual history, the examiner's review of the medical literature resulted in the same conclusion as that of the second examiner, that exposure to tobacco products was the biggest risk factor for the development of bladder cancer and there was insufficient evidence to associate it with exposure to PCE.  The second examiner reviewed the claims folder and opined that the Veteran's bladder cancer was not caused by or related to his exposure to contaminated water at Camp Lejeune.  As that examiner's opinion was based on an accurate factual history, as well as a review of the current medical literature, the Board finds the opinion to be of great probative value.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  It is the only competent medical opinion of record and, unfortunately, it is against the claim.

The Board acknowledges the Veteran's statements noting that his physician had indicated that his bladder cancer could be related to his exposure to contaminated water at Camp Lejeune.  Even assuming the Veteran is credible about what he believes his physician told him, given the speculative nature of the opinion as related by the Veteran, the Board finds that it is outweighed by those of the VA examiners, who cited to the medical literature and who came to a definitive conclusion.  See Hayes, 9 Vet. App. 67.

The Board observes that the monograph of the International Agency for Research on Cancer cited by the second examiner was last updated in November 2015 and it still indicates that there is only sufficient evidence to associate tobacco smoking to the development of bladder cancer.  PCE remains in the category of only limited or suggestive evidence of an association with bladder cancer.

The Board notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the record dates the onset of symptoms to after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his disability.  As discussed above, the medical evidence shows that his disability is not related to active service.

The Board lastly notes that in December 2015, VA Secretary announced that regulations would be promulgated to provide a presumption of service connection for disorders associated with exposure to contaminated drinking water at Camp Lejeune.  The regulations have not been issued yet, but the Board points out that bladder cancer is not one of the cancers the Secretary intends to recognize as entitled to presumptive service connection.  

In conclusion, service connection for bladder cancer is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bladder cancer is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


